Exhibit 10.1

 

FIRST MODIFICATION TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

This First Modification to Amended and Restated Loan and Security Agreement
(Accounts and Inventory) (this “Modification”) is entered into by and between
INFOSONICS CORPORATION, a Maryland corporation (“Borrower”), and COMERICA BANK
(“Bank”) as of this 29th day of September 2005.

 

RECITALS

 

This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

 

Bank and Borrower previously entered into that certain Amended and Restated Loan
and Security Agreement (Accounts and inventory) dated August 12, 2005, as may be
modified, amended, supplemented or revised from time to time (the “Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.

 

AGREEMENT

 

1.                                       Incorporation by Reference.  The
Recitals and the documents referred to therein are incorporated herein by this
reference.  Except as otherwise noted, the terms not defined herein shall have
the meaning set forth in the Note or Agreement.

 

2.                                       Modification to the Agreement.  The
Agreement is hereby modified as set forth below:

 

A.                                   Subsection 1.11 of the Agreement is hereby
amended to provide that commencing September 29, 2005, the Credit Limit is
hereby temporarily increased by Three Million and 00/100 Dollars ($3,000,000.00)
from Fifteen Million and 00/100 Dollars ($15,000,000.00) to Eighteen Million and
00/100 Dollars ($18,000,000.00), and that effective October 8, 2005 and
thereafter the Credit Limit shall revert back to Fifteen Million and 00/100
Dollars ($15,000,000.00).

 

B.                                     Section 2.2 of the Agreement is hereby
amended by adding the following provision to the end of the Section:

 

“Any daily balance outstanding in excess of $15,000,000 shall bear interest at
the Base Rate plus one-half (0.50%) percentage points per annum for the period
commencing September 29, 2005 through and including October 7, 2005 or the date
which the indebtedness has been reduced to $15,000,000 or less.”

 

--------------------------------------------------------------------------------


 

3.                                       Legal Effect.

 

a.                                       Except as specifically set forth in
this Modification, all of the terms and conditions of the Agreement remain in
full force and affect.  Except as expressly set forth herein, the execution,
delivery and performance of this Modification shall not operate as a waiver of,
or as an amendment of, any right, power or remedy of Bank under the Agreement,
as in effect prior to the date hereof.  Borrower hereby ratifies and reaffirms
the continuing effectiveness of all promissory notes, guarantee, security
agreement, mortgages, deeds of trust, environmental agreements, and all other
instruments, documents and agreements entered into in connection with the
Agreement.

 

b.                                      Borrower represents and warrants that
the Representations and Warranties contained in the Agreement are true and
correct as of the date of this Modification, and that no Event of Default has
occurred and is continuing.

 

c.                                       The effectiveness of this Modification
and each of the documents, instruments and agreements entered into in connection
with this Modification is conditioned upon receipt by Bank of this Modification
and any other documents which Bank may require to carry out the terms thereof.

 

4.                                       Miscellaneous Provisions:

 

a.                                       This is an integrated Modification and
supersedes all prior negotiations and agreements regarding the subject matter
hereof.  All amendments hereto must be in writing and signed by the parties.

 

b.                                      This Modification may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument.

 

IN WITNESS WHEREOF, the parties have signed as of the date first set forth
above.

 

INFOSONICS CORPORATION

COMERICA BANK

 

 

 

 

By:

/s/ Joseph Ram

 

By:

/s/ Tomas Schmidt

 

Title:

 

Tomas Schmidt

 

 

Vice President-Western Division

 

2

--------------------------------------------------------------------------------